NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 29, 2019*
                              Decided September 4, 2019

                                        Before

                        DIANE P. WOOD, Chief Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 18-2349

ANGELA E. BROOKS-NGWENYA,                      Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of
                                               Indiana, Indianapolis Division.

          v.                                   No. 1:18-cv-00907-WTL-MPB

INDIANAPOLIS PUBLIC SCHOOLS,                   William T. Lawrence,
et al.,                                        Judge.
        Defendants-Appellees.


                                      ORDER

       This is one of many cases that Angela Brooks-Ngwenya has brought against her
former employer, Indianapolis Public Schools (“the Schools”). In her prior cases, she
alleged that the Schools wrongfully fired her and infringed on her copyright of a


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2349                                                                        Page 2

curriculum that she developed. In this suit, she raises similar allegations and has added
two new defendants and state-law claims. The district court dismissed the case at
screening, 28 U.S.C. § 1915(e)(2), after offering her both a chance to amend her
complaint and an opportunity to explain why it should not dismiss for failure to state a
claim. We affirm the dismissal because earlier judgments preclude Brooks-Ngwenya’s
federal claims, and her state-law claims rest on factually devoid legal conclusions.

       We take the well-pleaded allegations as true. See Luevano v. Wal-Mart Stores, Inc.,
722 F.3d 1014, 1027 (7th Cir. 2013). While employed as a classroom assistant between
2001 and 2003, Brooks-Ngwenya piloted a program for students with behavioral issues.
The program was successful, and the Schools proposed buying it from her and hiring
her as the program coordinator. The Schools never finalized the agreement, but instead,
fired Brooks-Ngwenya and implemented a similar program without paying her. The
two new defendants (the Indianapolis Public Schools Education Foundation and
Indiana University–Purdue University Indianapolis) promoted that implementation.

        Brooks-Ngwenya has never won any suit against the Schools. Her first suit
against the Schools and its employees resulted in a settlement agreement in 2005 in
which she “relinquished all claims of employment discrimination arising under federal
law in connection with her tenure.” Brooks-Ngwenya v. Indianapolis Pub. Sch., 564 F.3d
804, 806 (7th Cir. 2009) (citing Brooks-Ngwenya v. Indianapolis Pub. Sch., No. 04-cv-198
(S.D. Ind. July 6, 2005)). Years later, in another suit, we affirmed summary judgment
against Brooks-Ngwenya on her relitigated employment claims, citing claim preclusion.
Brooks-Ngwenya, 564 F.3d at 808–09. We also affirmed summary judgment on her
copyright claims against the Schools, explaining that although Brooks-Ngwenya’s
curriculum was similar to the one that the district implemented, no evidence showed
that the Schools copied “the form of words” of her materials. Id. After 2009, district
courts have dismissed all of Brooks-Ngwenya’s suits relating to her curriculum. See, e.g.,
Brooks-Ngwenya v. Indianapolis Pub. Sch., No. 11-cv-483 (S.D. Ind. dismissed Sept. 26,
2012); Brooks-Ngwenya v. Indianapolis Pub. Sch., No. 13-cv-152 (S.D. Ind. dismissed Mar.
14, 2014); Brooks-Ngwenya v. Nat’l Heritage Acads., No. 16-cv-183 (N.D. Ind. dismissed
Jan. 6, 2017); Brooks-Ngwenya v. The Mind Trust, No. 16-cv-193 (N.D. Ind. dismissed June
8, 2017).

       Brooks-Ngwenya is undeterred. She has sued the Schools again for employment
discrimination and copyright infringement. On the latter claim, she has added the two
new defendants. She also raised state-law claims for defamation, breach of contract, and
No. 18-2349                                                                           Page 3

willful infliction of emotional distress against all defendants, but did not point to
underlying facts to support them. Before the defendants appeared, the district court
ruled that her earlier litigation precluded the copyright-infringement and employment-
discrimination claims, and the latter claim was also untimely. Rejecting the state-law
claims on the merits, the court ruled that Brooks-Ngwenya “failed to identify any
defamation, any contract, or any willful infliction of emotional distress.” The court
offered her a chance to explain why it should not dismiss her suit, but she did not
respond, and the court dismissed her amended complaint for failure to state a claim.
See 28 U.S.C. § 1915(e)(2)(B)(ii).

        We review the dismissal de novo, see Luevano, 722 F.3d at 1027, and agree with
the district court that the claims against the Schools are precluded. A district court may
invoke claim preclusion sua sponte because “[t]he doctrine ‘is not based solely on the
defendant's interest in avoiding the burdens of twice defending a suit, but is also based
on the avoidance of unnecessary judicial waste.’” Muhammad v. Oliver, 547 F.3d 874, 878
(7th Cir. 2008) (quoting Arizona v. California, 530 U.S. 392, 412 (2000)). In doing so, it may
rely on judicially noticeable court documents and rulings. See Parungao v. Cmty. Health
Sys., 858 F.3d 452, 457 (7th Cir. 2017). A comparison of Brooks-Ngwenya’s complaint
with our opinion in her earlier suit shows that, in both cases, her discrimination claims
against the Schools arise from her work from 2001 to 2003. She alleges in her complaint
that in “2003,” an Indiana University–Purdue University Indianapolis employee
“produced a manual” that included a description of a program-coordinator position,
and that the Schools “did not hire me in a Coordinator Position.” But we have already
decided these claims against her, and she has released “all claims of employment
discrimination” from this period, so Brooks-Ngwenya may not relitigate them. Brooks-
Ngwenya, 564 F.3d at 808–09. Likewise, her copyright-infringement claim is precluded
because we already decided it between her and the Schools—adversely to her. See Barr
v. Bd. of Trustees of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 2015); Brooks-Ngwenya,
564 F.3d at 808.

       Brooks-Ngwenya’s response on appeal is unpersuasive. For the first time, she
asserts that the Schools failed to rehire her in 2017 and 2018. Although we may consider
on appeal allegations that elaborate on those in the complaint, we need not consider
new claims, like this one, that she never presented to the district court. See Cty. of
McHenry v. Ins. Co. of the W., 438 F.3d 813, 819–20 (7th Cir. 2006).
No. 18-2349                                                                            Page 4

       Next, we conclude that Brooks-Ngwenya has failed adequately to plead
copyright-infringement claims against the two new defendants. Her complaint recites
threadbare legal conclusions about copyright infringement, but they are insufficient to
survive dismissal. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). Her only
factual allegation is that the new defendants helped the Schools implement the very
program that we have already ruled did not infringe on any copyright belonging to
Brooks-Ngwenya. Under Indiana preclusion law, which applies here, see 28 U.S.C
§ 1738, a plaintiff may not relitigate an issue against a new defendant after an earlier
court has decided that issue against the plaintiff. See White v. Allstate Ins., 605 N.E.2d
141, 142–44 (Ind. 1992). And after the district court offered Brooks-Ngwenya both an
opportunity to amend her complaint and to explain why it should not dismiss these
claims, she furnished no new information. Therefore, the district court properly
disposed of these claims on the merits. See Luevano, 722 F.3d at 1024–25.

       Finally, we address the supplemental state-law claims, which the district court
ruled were legally insufficient. After dismissing federal claims before trial, a district
court may exercise supplemental jurisdiction over state-law claims when it can easily
decide them. 28 U.S.C. § 1367(c)(3); Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d 505,
514–15 (7th Cir. 2009). The district court rightly did so here: Brooks-Ngwenya has not
specified who or what defamed her, violated a contract, or intentionally inflicted
emotional distress.

        We conclude by issuing a warning to Brooks-Ngwenya: Further appeals of
dismissals of claims that she has previously litigated or new litigation on these same
issues may result in sanctions. Failure to pay them may lead to an order under Support
Systems International, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995), forbidding her from
filing papers in any court within this circuit.

                                                                                  AFFIRMED